RECE|VED

 

MAR 2 6 2019 UNITED STATES DISTRICT COURT
MSTTEKYBTS¥H?SPS'FCEG,§!ANA WE STI:;I;I§ XDAINSTI )I;,II(;TD(l§/Ilé?g§lSIANA
ALExANDmA. Lou»s»ANA
DERECK TAYLOR JR., CIVIL ACTION NO. 1518'CV'1490'P
Plaintiff
VERSUS JUDGE DEE D. DRELL
MARY DOGGETT, ET AL., MAGISTRATE JUDGE PEREZ'MONTES
Defendants
JUDGM

For the reasons contained in the Report and Recomrnendation of the
Magistrate Judge previously filed herein, noting the absence of objections thereto,
and concurring With the l\/lagistrate Judge’s findings under the applicable laW;

IT IS ORDERED that the complaint is hereby DENIED AND DISMISSED
With prejudice under 28 U.S.C. §§ 1915(e)(2)(b) and 1915A.

The Clerk of Court is instructed to send a copy of this Judgrnent to the keeper

of the three strikes list in Tyler, TeXas.
/°7"

4_

THUS DONE AND SIGNED at AleXandria, Louisiana, this /` § day of

,D"\M’\ L>)+ .2019.

 

  

,.
\
\X

DEE_i). DRELL
UNITED sTATEs DISTRICT JUDGE

 

